DETAILED CORRESPONDENCE
The amendment filed on 2-3-2021 is acknowledged. Claims 1 and 24 have been amended. Claim 18 has been canceled. Claims 1, 7-8, 10, 24 and 30-52 are pending. Claims 30-42 and 45-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1, 7-8, 10, 24 and 43-44 are currently under examination. 

Claim Status Identifiers
	Claims 34 and 50 have improper claim status identifiers. Applicant’s attention is drawn to 37 CFR 1.121(c) which clearly states:
c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of "canceled" or "not entered" may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made 

Additionally the Office accepts the following alternative identifiers:
Status Identifiers Set Forth in 37 CFR 1.121(c) 	Acceptable Alternatives
1. Original 						Original Claim; and Originally Filed Claim 
2. Currently amended 	Presently amended; and Currently amended claim 
3. Canceled 	Canceled without prejudice; Cancel; Cancelled; Canceled herein; Previously cancelled; Canceled claim; Deleted; and Previously canceled
4. Withdrawn 	Withdrawn from consideration; Withdrawn – new; Withdrawn claim; and Withdrawn – currently amended 
5. Previously presented 	Previously amended; Previously added; Previously submitted; and Previously presented claim
 6. New 						Newly added; and New claim
 7. Not entered 					Not entered claim 

Note that “withdrawn – previously presented” is not deemed an acceptable alternative. Consequently, said identifiers must be corrected in any response to this Office action in order to be deemed fully responsive.

Claim Objections Maintained
	The objection to claims 1, 7-8, 10, 24 and 43-44 for containing claim language drawn to non-elected inventions is maintained. Cancellation of claim 18 has rendered the objection to that 

New Claim Objections
	Claim 1 is objected to for utilizing an abbreviation for the amino acids alanine and asparagine (“A” and “N”, respectively) without defining said abbreviation on their first recitation.

Claim Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The provisional rejection of claims 1, 7-8, 10 and 43-44 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-7 and 21-22 of copending Application No. 16/092,342 (‘342 Application) is maintained for reasons of record.  Cancellation of claim 18 has rendered the rejection of that claim moot. Although the conflicting claims are not identical, they are not patentably distinct from each other.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented. 
As seen in the alignment below, when instant SEQ ID NO:62 is compared with SEQ ID NO:47 of the ‘677 application, it has an amino acid substitution at one of the residue numbers recited in claims 1 and 18 of the ‘342 application.

Range 1: 1 to 655GraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score	Expect	Method	Identities	Positives	Gaps
1273 bits(3293)	0.0	Compositional matrix adjust.	628/655(96%)	639/655(97%)	0/655(0%)
Query  1    MTSNRKNENEIINALSIPAVSNHSAQMDLSPDARIEDSLCIAEGNNINPLVSASTVQTGI  60
            M SNRKNENEIINALSIPAVSNHSAQMDLS DARIEDSLCIAEGNNINPLVSASTVQTGI
Sbjct  1    MPSNRKNENEIINALSIPAVSNHSAQMDLSLDARIEDSLCIAEGNNINPLVSASTVQTGI  60

Query  61   NIAGRILGVLGVPFAGQLASFYSFIVGELWPSGRDPWEIFLEHVEQLVRQQITENARNTA  120
            NIAGRILGVLGVPFAGQLASFYSFIVGELWPSGRDPWEIF+EHVEQLVRQ IT NARNTA
Sbjct  61   NIAGRILGVLGVPFAGQLASFYSFIVGELWPSGRDPWEIFMEHVEQLVRQHITMNARNTA  120

Query  121  LARLQGLGASFRAYQQSLEDWLENRDDARTRSVLYTQYIALELDFLNAMPLFAINNQQVP  180
            LARLQGLGASFRAYQQSLEDWLENRD+ARTRSVLYTQYIALELDFLNAMPLFAINNQQVP
Sbjct  121  LARLQGLGASFRAYQQSLEDWLENRDNARTRSVLYTQYIALELDFLNAMPLFAINNQQVP  180

Query  181  LLMVYAQAANLHLLLLRDASLFGSEFGLTSQEIQRYYERQAEKTREYSDYCARWYNTGLN  240
            LLMVYAQAANLHLLLLRDASLFGSEFGLTSQEIQRYYERQAEKTREYSDYCARWYNTGLN
Sbjct  181  LLMVYAQAANLHLLLLRDASLFGSEFGLTSQEIQRYYERQAEKTREYSDYCARWYNTGLN  240

Query  241  NLRGTNAESWLRYNQFRRDLTLGVLDLVALFPSYDTRIYPINTSAQLTREIYTDPIGRTN  300
            NLRGTNAESWLRYNQFRRDLTLGVLDLVALFPSYDTRIYPINTSAQLTREIYTDPIGRTN
Sbjct  241  NLRGTNAESWLRYNQFRRDLTLGVLDLVALFPSYDTRIYPINTSAQLTREIYTDPIGRTN  300

Query  301  APSGFASTNWFNNNAPSFSAIEAAVIRPPHLLDFPEQLTIFSVLSRWSNTQYMNYWVGHR  360
            APSGFASTNWFNNNAPSFSAIEAA+ RPPHLLDFPEQLTI+S  SRWS+TQ+MNYWVGHR
Sbjct  301  APSGFASTNWFNNNAPSFSAIEAAIFRPPHLLDFPEQLTIYSASSRWSSTQHMNYWVGHR  360

Query  361  LESRTIRGSLSTSTHGNTNTSINPVTLQFTSRDVYRTESYAGINILLTTPVNGVPWARFN  420
            L  R I G+L+TSTHG TNTSINPVTLQFTSRDVYRTESYAGINILLTTPVNGVPWARFN
Sbjct  361  LYFRPIGGTLNTSTHGATNTSINPVTLQFTSRDVYRTESYAGINILLTTPVNGVPWARFN  420

Query  421  WRNPLNSLRGSLLYTIGYTGVGTQLFDSETELPPETTERPNYESYSHRLSNIRLISGNTL  480
            WRNPLNSLRGSLLYTIGYTGVGTQLFDSETELPPETTERPNYESYSHRLSNIRLI G TL
Sbjct  421  WRNPLNSLRGSLLYTIGYTGVGTQLFDSETELPPETTERPNYESYSHRLSNIRLIIGGTL  480

Query  481  RAPVYSWTHRSADRTNTIATNIITQIPAVKGNFLFNGSVISGPGFTGGDLVRLNNSGNNI  540
            RAPVYSWTHRSADRTNTIATNIITQIPAVKGNFLFNG VISGPGFTGGDLVRLNNSGNNI
Sbjct  481  RAPVYSWTHRSADRTNTIATNIITQIPAVKGNFLFNGLVISGPGFTGGDLVRLNNSGNNI  540

Query  541  QNRGYLEVPIQFISTSTRYRVRVRYASVTPIQLSVNWGNSNIFSSIVPATATSLDNLQSR  600
            QNRGY+EVPIQFISTSTRYRVRVRYASVTPI+LSVNWGNSNIFSSIVPATATSLDNLQSR
Sbjct  541  QNRGYIEVPIQFISTSTRYRVRVRYASVTPIRLSVNWGNSNIFSSIVPATATSLDNLQSR  600

Query  601  DFGYFESTNAFTSATGNVVGVRNFSENAGVIIDRFEFIPVTATFEAEYDLERAQE  655
            +FGYFES NAFTSATGNVVGVRNFSENAGVIIDRFEFIPVTATFEAEYDLERAQE
Sbjct  601  NFGYFESRNAFTSATGNVVGVRNFSENAGVIIDRFEFIPVTATFEAEYDLERAQE  655
 
	Applicant’s request that the aforementioned rejection be held in abeyance is acknowledged.

35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1, 7-8, 10 and 43-44 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for reasons of record. Cancellation of claim 18 has rendered the rejection of that claim moot. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant argues:
1.  Tables 4 and 5 are not limited to single substitution variants but describe amino acid substitutions in various polypeptide backbones.
2.  The claims have been amended to recite a variant Cry1B polypeptide comprising an amino acid sequence having at least 96% sequence identity to SEQ ID NO:47 and having an N at amino acid position 147, an A at amino acid position 377 and an N at amino acid position 601 and wherein said polypeptide has increased insecticidal activity against corn earworm. 

Applicant’s arguments have been fully considered and deemed non-persuasive.
	With regard to Points 1 and 2, the basis of the rejection is that there is no correlation between the structure (i.e. the sequence of a given variant) and its recited function (having increased insecticidal activity against corn earworm compared the Cry1B polypeptide of SEQ ID NO:47). The recitation of specific function raises the bar for proper description. While Tables 4 and 5 disclose a limited number of substitution variants. However, said disclosure is not representative of the claimed genus as the instant claims encompass 1.77 x 1033 different substitution variants. With the exception of the few variants listed in Table 1, the specification is silent with regard to variants with multiple mutations that possess the claimed biological activity. Moreover, Table 4 (and to a lesser degree Table 5) clearly demonstrates that a multitude of single substitution mutants don’t have the claimed biological activity and that the only way to discern which variants have the claimed biological activity is empirically. Consequently, given, the number and complexity of the variants encompassed by the instant claims, the variants disclosed in the specification (e.g. Tables 1, Table 4 and Table 5) are “limited” in comparison and are not deemed to be representative of the claimed genus of variants based on SEQ ID NO:47 which have an increased insecticidal activity against corn earworms. Moreover, as clearly demonstrated by Tables 4 and 5 the activity of even single amino acid substitution variants have to be determined empirically. 

As outlined previously, the instant claims are drawn to variants of the Cry1B polypeptide having at least 96% sequence identity to the amino acid sequence of SEQ ID NO:47 (e.g. the polypeptide of SEQ ID NO:5), wherein said variants have increased insecticidal activity against corn earworm compared to the polypeptide of SEQ ID NO:47. While the specification discloses SEQ ID NO:5 which corresponds to a variant of the polypeptide of SEQ ID NO:47 ( IPIB-B21) which has increased insecticidal activity against corn earworm compared to the polypeptide of SEQ ID NO:47), the instant claims encompass 1.77 x 1033 different substitution variants. The specification discusses variants with increased insecticidal activity and multiple substitutions in limited and prophetic terms but fails to define what amino acid residues are essential to the claimed biological activity. Given the specification is silent with regard to what specific amino acid residues give rise to the claimed biological activity and as a consequence there is no correlation between the structure (sequence) of the claimed polypeptide and its claimed function, none of these sequences meet the written description provision of 35 USC 112, first paragraph. The specification provides insufficient written description to support the genus encompassed by the claim.
Protein chemistry is probably one of the most unpredictable areas of biotechnology. Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted. Bowie et al (Science, 1990, 257:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306). Bowie et al further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited. Certain positions in the sequence are critical to the three dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions (column 2, page 1306). The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al (J. of Cell Bio. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Molecular and Cellular Biology, 1988, 8:1247-1252) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen. These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein. Clearly, proteins with a sequence variant to the polypeptides of SEQ ID NO:47 that possess increased insecticidal activity against corn earworm and/or fall armyworm compared to the polypeptide of SEQ ID NO:47 not be predicted. Additionally, Bork (Genome Research, 2000,10:398-400) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods. Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact that sequencing itself is highly automated and accurate (p. 398, column 1). One of the reasons for the inaccuracy is that the quality of data in public sequence databases is still insufficient. This is particularly true for data on protein function. Protein function is context dependent, and both molecular and cellular aspects have to be considered (p. 398, column 2). Conclusions from the comparison analysis are often stretched with regard to protein products (p. 398, column 3). Further, although gene annotation via sequence database searches is already a routine job, even here the error rate is considerable (p. 399, column 2). Most features predicted with an accuracy of greater than 70% are of structural nature and, at best, only indirectly imply a certain functionality (see legend for table 1, page 399). As more sequences are added and as errors accumulate and propagate it becomes more difficult to infer correct function from the many possibilities revealed by database search (p. 399, paragraph bridging columns 2 and 3). The reference finally cautions that although the current methods seem to capture important features and explain general trends, 30% of those features are missing or predicted wrongly. This has to be kept in mind when processing the results further (p. 400, paragraph bridging cols 1 and 2). Clearly, given not only the teachings of Bowie et al., Lazar et al. and Burgess et al. but also the limitations and pitfalls of using computational sequence analysis and the unknown effects of alternative splicing, post translational modification and cellular context on protein function as taught by Bork, the functional variants of the polypeptide of SEQ ID NO:47 cannot be predicted. Clearly, it could not be predicted that a polypeptide that is a “variant” of a given SEQ ID NO: will function in a given manner. Reasonable correlation must exist between structure and function. This position is supported by Abad et al. (WO 2015/021139 – IDS filed on 10-12-2018) who clearly state that it is difficult to predict the exact effect of a given substitution in advance of doing so and that one skilled in the art will appreciate that the effect will have to be evaluated empirically (see page 27, lines 27-29).
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
Moreover, the skilled artisan cannot envision the detailed chemical structure of the encompassed polynucleotides and/or proteins, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 2USPQ2datl966.
An adequate written description of a DNA, such as the cDNA of the recombinant plasmids and microorganisms of the '525 patent, "requires a precise definition, such as by structure, formula, chemical name, or physical properties," not a mere wish or plan for obtaining the claimed chemical invention.   Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). Accordingly, "an adequate written description of a DNA requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the DNA itself." Id.   at 1170, 25 USPQ2d at 1606.
The name cDNA is not itself a written description of that DNA; it conveys no distinguishing information concerning its identity. While the example provides a process for obtaining human insulin-encoding cDNA, there is no further information in the patent pertaining to that cDNA's relevant structural or physical characteristics; in other words, it thus does not describe human insulin cDNA. Describing a method of preparing a cDNA or even describing the protein that the cDNA encodes, as the example does, does not necessarily describe the cDNA itself. No sequence information indicating which nucleotides constitute human cDNA appears in the patent, as appears for rat cDNA in Example 5 of the patent. Accordingly, the specification does not provide a written description of the invention of claim 5.

Given the skilled artisan would not be able to predict whether a variant of the polypeptide of SEQ ID NO:47 would have increased insecticidal activity against corn earworm and/or fall armyworm compared to the polypeptide of SEQ ID NO:47, there is no correlation between structure and function as required by the written description requirements. Consequently, proper written description is lacking.
Additionally, it is noted that applicant(s) have listed a sequence which is known in the prior art and which has a high percentage sequence similarity to a claimed sequence. Absent factual evidence, a percentage sequence similarity of less than 100 % is not deemed to reasonably support to one skilled in the art whether the biochemical activity of the claimed subject matter would be the same as that of such a similar known biomolecule. It is known for nucleic acids as well as proteins, for example, that even a single nucleotide or amino acid change or mutation can destroy the function of the biomolecule in many instances, albeit not in all cases. The effects of these changes are largely unpredictable as to which ones have a significant effect versus not. Therefore, the citation of sequence similarity results in an unpredictable and therefore unreliable correspondence between the claimed biomolecule and the indicated similar biomolecule of known function and therefore lacks support regarding utility and/or enablement. Several publications document this unpredictability of the relationship between sequence and function, albeit that certain specific sequences may be found to be conserved over biomolecules of related function upon a significant amount of further research.

Conclusion

No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        March 30, 2021